                 Case 2:17-cr-00145-MCE Document 45 Filed 05/05/20 Page 1 of 4

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AARON D. PENNEKAMP
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 2:17-CR-00145-MCE
11
                                     Plaintiff,           STIPULATION CONCERNING DISPOSITION
12                                                        HEARING; ORDER
                             v.
13
                                                          DATE: June 9, 2020
     BREYA EMANI HELEN GREEN,                             TIME: 9:15 a.m.
14
                                                          COURT: Hon. John A. Mendez
                                   Defendant.
15

16

17
                                                  STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19
     through defendant’s counsel of record, hereby stipulate as follows:
20
            1.       In a previous hearing before the Honorable John A. Mendez, the defendant admitted to
21
     charges 3, 4, and 5 of the Supervised Release Violation Petition; namely, that she had associated with
22
     prohibited person(s), that she had engaged in unauthorized travel outside of this District, and that she
23
     had failed to notify her Probation Officer of an arrest. See Dkt. Nos. 25, 35; see also Dkt. No. 38 at 1
24
     (describing history of this matter).
25
            2.       At the admit/deny hearing, this matter was scheduled for a disposition hearing before
26
     Judge Mendez on March 31, 2020, but that disposition hearing was rescheduled on the Court’s own
27
     motion to May 5, 2020 and—later—to June 9, 2020. See Dkt. Nos. 37, 39.
28

      STIPULATION & PROPOSED ORDER
                                                          1

30
                 Case 2:17-cr-00145-MCE Document 45 Filed 05/05/20 Page 2 of 4

 1          3.       On March 25, 2020, the assigned Probation Officer filed her Dispositional Memorandum,

 2 which explained that “the custody term for the [defendant’s] violation is 3–9 months per USSG

 3 § 7B1.4(a).” Dkt. No. 38 at 5. The Dispositional Memorandum recommended a sentence of 9 months

 4 in custody for this defendant. See id. at 6.

 5          4.       On April 29, 2020, the defendant filed a motion for release and/or for alternative forms of

 6 relief. See Dkt. No. 42. Counsel for the government then conferred with the assigned Probation Officer,

 7 the parties met and conferred, and the defendant agreed to withdraw her motion (and the exhibits

 8 attached thereto).

 9          5.       On April 30, 2020, the parties contacted the chambers of Judge Mendez to inquire about

10 advancing the disposition hearing in this matter to either May 5, 2020 or to a date soon thereafter. The

11 parties were informed in the course of those communications that the Honorable Morrison C. England,

12 Jr. would be managing all future hearings in this matter.

13          6.       By this stipulation, and in accordance with instructions received from Judge England’s

14 chambers, the defendant now moves to advance the disposition hearing currently set for June 9, 2020

15 before Judge Mendez, and to reset that hearing for May 7, 2020 at 10:00 a.m. before Judge England.

16          7.       Regarding this motion, the parties agree and stipulate the following:

17                   a)     The Guidelines range for the defendant’s violation is 3–9 months for the reasons

18          described in the Probation Officer’s Dispositional Memorandum.

19                   b)     By the time of a rescheduled May 7, 2020 disposition hearing, the defendant will

20          have served approximately 98 days in custody as a result of the above-described violations. See

21          Dkt. No. 29 (minute order establishing that defendant has been in custody since January 31,

22          2020).

23                   c)     At the rescheduled May 7, 2020 disposition hearing, the defendant intends to

24          request a bottom of the Guidelines range sentence, which—in this case—would amount to a

25          time-served sentence for this defendant.

26                   d)     The government—after consultation with the assigned Probation Officer, and in

27          light of (i) this defendant’s particular criminal history, (ii) the continued supervision of this

28          defendant by state authorities pursuant to previously imposed state probation and/or supervised

      STIPULATION & PROPOSED ORDER
                                                           2

30
            Case 2:17-cr-00145-MCE Document 45 Filed 05/05/20 Page 3 of 4

 1        release conditions, (iii) the parallel proceedings in Minnesota concerning this defendant’s most

 2        recent criminal activities, and (iv) other factors relevant to this particular case—does not object

 3        to the defendant’s requested sentence.

 4                e)      The parties accordingly agree that a disposition hearing earlier than June 9, 2020

 5        is appropriate in this matter, and the parties further agree that defendant’s pending motion and

 6        supporting documents, which can be found at Docket Numbers 42, 42-1, and 42-2, should be

 7        withdrawn.

 8                f)      The defendant further stipulates and agrees to waive her personal appearance at

 9        the rescheduled May 7, 2020 disposition hearing, and to, instead, conduct such disposition

10        hearing by video-conference in accordance with this Court’s General Order No. 614, Federal

11        Rule of Criminal Procedure 32.1, and the CARES Act § 15002(b). Defendant’s undersigned

12        counsel joins in this consent and agreement. Finally, in accordance with this Court’s General

13        Order No. 616, defendant’s counsel will electronically sign and file a separate waiver concerning

14        defendant’s consent to proceed in this matter by video-conference.

15        IT IS SO STIPULATED.

16
     Dated: May 1, 2020                                     MCGREGOR W. SCOTT
17                                                          United States Attorney
18
                                                            /s/ AARON D. PENNEKAMP
19                                                          AARON D. PENNEKAMP
                                                            Assistant United States Attorney
20

21
     Dated: May 1, 2020                                     /s/ SHARI RUSK
22                                                          SHARI RUSK
23                                                          Counsel for Defendant
                                                            BREYA EMANI HELEN GREEN
24

25

26

27

28

     STIPULATION & PROPOSED ORDER
                                                        3

30
            Case 2:17-cr-00145-MCE Document 45 Filed 05/05/20 Page 4 of 4

 1                                                ORDER

 2        The disposition hearing currently set in this matter for June 9, 2020 before the Honorable John

 3 A. Mendez is hereby RESCHEDULED to May 7, 2020 at 10:00 a.m. before the Honorable Morrison C.

 4 England, Jr.

 5        IT IS SO ORDERED.

 6 Dated: May 5, 2020

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION & PROPOSED ORDER
                                                      4

30
